—Appeal from a judgment of the Supreme Court, Jefferson County (Hugh A. Gilbert, J.), entered January 15, 2009. The judgment dismissed the petition for a writ of habeas corpus.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: Supreme Court properly dismissed the petition for a writ of habeas corpus. The challenges by petitioner to the determination of the Administrative Law Judge following his final parole revocation hearing “could have been addressed in the course of [an] administrative appeal,” and thus petitioner failed to exhaust his administrative remedies (People ex rel. Davis v New York State Bd. of Parole, 263 AD2d 706, 707 [1999], lv denied 93 NY2d 819 [1999]; see People ex rel. Faison v Travis, 277 AD2d 916 [2000], lv denied 96 NY2d 705 [2001]; People ex rel. Campbell v Filion, 255 AD2d 915 [1998]). The constitutional claims raised by petitioner are not of the type “that would justify departing from the general rule requiring exhaustion of administrative remedies” (People ex rel. Gibbs v New York Bd. of Parole, 251 AD2d 718, 718 [1998], lv denied 92 NY2d 814 [1998]). Present—Scudder, P.J., Centra, Fahey and Green, JJ.